Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-10 are pending in the instant application.
Claims 1-10 have been examined on the merits as detailed below:

Information Disclosure Statement
Applicant's information disclosure statement (IDS) filed June 29, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith. 
Applicant's IDS filed March 16, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant's IDS filed February 22, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


The listing of references in the specification at page 19 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings
The Drawings filed December 17, 2020 are acknowledged and have been accepted by the Examiner.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).   A certified copy of the priority document has been received in parent application USSN 16/330,604.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. §103 as being unpatentable over WO 2014/093711 A1 to Carolinas Healthcare System (hereinafter 'Carolinas') (submitted on the IDS filed February 22, 2021).
The claims are drawn to a method of treating or preventing a viral infection, the method comprising administering a therapeutically effective amount of an agent that modulates the expression of REV-ERB gene, or activity of REV-ERB gene product, to a subject in need thereof.
NOTE:  The present Specification at paragraph [0056] discloses:
As used herein, a "therapeutically effective amount" is an amount of the agent according to the first aspect of the invention which, when administered to a subject, is sufficient to eliminate, reduce or prevent viral infection. A therapeutically effective amount may also be an amount at which there are no toxic or detrimental effects, or a level at which any toxic or detrimental effects are outweighed by the therapeutic benefits.
Carolinas is relevant and relied upon in its entirety.  
Regarding claims 1 and 3, Carolinas teaches methods of the treatment, amelioration and/or delaying the onset of hepatic fibrosis and/or associated diseases in a mammal in need thereof, the method comprising administering an agent that modulates the expression of REV-ERB gene, or activity of REV-ERB gene product.  See Abstract, for example and paragraphs [0007] and  [0029].  Carolinas teach that the dosage or amount of the REV-ERB-modulating agent preferably lies within a range of circulating concentrations that include the ED50 with little or no toxicity.   See paragraph [0046].  Carolinas teaches that the REV-ERB-modulating agent is a nucleic acid.  See paragraph [0039].
Regarding claim 2, Carolinas teaches the REV-ERB gene is REV-ERB.  See Abstract, Field of the invention, and Claims, for example.   
Regarding claims 5-8, Carolinas teaches the agent that modulates the expression of REV-ERB gene, or activity of REV-ERB gene product is a REV-ERB agonist, such as GSK4112.  See paragraphs [0028], [0031] and [0032]. 
Regarding claims 9 and 10, Carolinas teaches that the methods of their invention is administered to a patient that also suffers from viral hepatitis, such as Hepatitis B and Hepatitis C.
NOTE:  The Examiner is interpreting that a viral infection, such as Hepatitis B and Hepatitis C, are an associated disease of hepatic fibrosis given the explicit discloses of Carolinas as detailed below:
A method of treating, preventing, ameliorating, and/or delaying the onset of liver fibrosis in a mammal in need thereof, wherein the mammal also suffers from at least one of viral hepatitis;

Common conditions that give rise to hepatic fibrosis include chronic viral hepatitis (e.g., caused by HCV, HBV, etc.); 

One or more embodiments of the present invention may address one or more of the aforementioned problems. Certain embodiments according to the present invention provide methods for treating, preventing, ameliorating, and/or delaying the onset of hepatic fibrosis and/or related pathologies. The hepatic fibrosis can be a symptom of one or more diseases and/or conditions, such as viral hepatitis; and 

In certain embodiments, the mammal (e.g., human) being treated has been diagnosed as having liver fibrosis. In other embodiments, however, the mammal (e.g., human) being treated may not technically have liver fibrosis but may be exhibiting symptoms similar to or associated with liver fibrosis. In certain embodiments, the mammal (e.g., human) being treated may be identified as being at risk of developing liver fibrosis in view of diagnosis of conditions known to ultimately lead to development of liver fibrosis (e.g., viral infection, chemical intake, etc.). In such embodiments, the administration of a REMA in accordance with certain embodiments of the present invention can beneficially facilitate or prevent development of liver fibrosis.

Hepatitis B and Hepatitis C viral infections often causes liver diseases, including hepatic fibrosis.  Given the disclosures of Carolinas, a person of ordinary skill has good reason to pursue the use of an agent that modulates the expression of REV-ERB gene, or activity of REV-ERB gene product as an anti-viral agent in a method of treating or preventing a viral infection and with a reasonable expectation of success.
Before the effective filing date of the claimed invention, a method of treating or preventing a viral infection, the method comprising administering a therapeutically effective amount of an agent that modulates the expression of REV-ERB gene, or activity of REV-ERB gene product, to a subject in need thereof was known and routinely used in the prior art.  
It would have been obvious for one of ordinary skill in the art to devise the methods of the claimed invention given the teachings and motivation of Carolinas.  
A person of ordinary skill in the art would have been motivated and expected reasonable success to devise the methods as presently claimed for the purpose of treating, ameliorating and/or delaying the onset of hepatic fibrosis and/or associated diseases, such as Hepatitis B and Hepatitis C as taught and suggested by Carolinas.
Therefore, claims 1-3 and 5-10 would have been prima facie obvious over the prior art of Carolinas before the effective filing date of the claimed invention.


******
Claims 1, 3 and 4 are rejected under 35 U.S.C. §103 as being unpatentable over WO 2014/093711 A1 to Carolinas Healthcare System (hereinafter 'Carolinas') (submitted on the IDS filed February 22, 2021) in view of Vieira et al. (PLOS One, 2013, e69939, Vol. 8:1-15) (submitted on the IDS Filed June 29, 2021).
The claims are as described above.
Carolinas is relevant and relied upon as discussed above.
Carolinas teaches that the agent that modulates the expression of REV-ERB gene, or activity of REV-ERB gene product is a nucleic acid, but does not specify that the nucleic acid is a siRNA.
Vieira et al. teaches a REV-ERB siRNA composition.  See page 5 @ REV-ERB siRNA sequence.  
Before the effective filing date of the claimed invention, a method of treating or preventing a viral infection, the method comprising administering a therapeutically effective amount of an agent that modulates the expression of REV-ERB gene, or activity of REV-ERB gene product, to a subject in need thereof was known and routinely used in the prior art.  
It would have been obvious for one of ordinary skill in the art to devise the methods of the claimed invention given the teachings and motivation of Carolinas.  
It would have been obvious to use the REV-ERB siRNA composition of Vieira et al. in the method of Carolinas et al. for the purpose of treating or preventing a viral infection in a subject. 
A person of ordinary skill in the art would have been motivated and expected success to devise the methods as presently claimed for the purpose of treating, ameliorating and/or delaying the onset of hepatic fibrosis and/or associated diseases, such as Hepatitis B and Hepatitis C as taught and suggested by Carolinas.
Therefore, claims 1, 3 and 4 would have been prima facie obvious over the prior art of Carolinas in view of Vieira et al. before the effective filing date of the claimed invention.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635